848 F.2d 195
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Bruce Wayne WEATHERS, Defendant-Appellant.
No. 87-6368.
United States Court of Appeals, Sixth Circuit.
May 25, 1988.

1
Before ENGEL, Chief Judge, DAVID A. NELSON, Circuit Judge, and DAVID S. PORTER, Senior District Judge.

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Upon consideration, we affirm the judgment of the district court for the reasons stated in the magistrate's report and recommendation filed on November 13, 1987 and adopted on December 9, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.


4
---------------



* The Honorable David S. Porter, Senior U.S. District Judge for the Southern District of Ohio, sitting by designation.